     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.428 Page 1 of 36



 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12   JANET SIHLER, individually and on                    Case No.: 3:20-cv-01528-H-MSB
     behalf of all others similarly situated;
13
     CHARLENE BAVENCOFF,                                  ORDER:
14   individually and on behalf of all
     others similarly situated,                           (1) DENYING DEFENDANT
15
                                        Plaintiffs,       RICHARD NELSON’S MOTION TO
16                                                        DISMISS FOR LACK OF
     v.                                                   PERSONAL JURISDICTION
17
     THE FULFILLMENT LAB, INC;
18   RICHARD NELSON; BEYOND                               [Doc. No. 13.]
19   GLOBAL INC.; and DOES 1-10,
                                                          (2) GRANTING IN PART AND
20                                   Defendants.          DENYING IN PART DEFENDANT
                                                          THE FULFILLMENT LAB, INC.’S
21
                                                          MOTION TO DISMISS; AND
22
                                                          [Doc. No. 14.]
23
24                                                        (3) GRANTING IN PART AND
                                                          DENYING IN PART DEFENDANT
25
                                                          BEYOND GLOBAL INC.’S MOTION
26                                                        TO DISMISS AND MOTION TO
                                                          STRIKE
27
28                                                        [Doc. No. 15.]

                                                      1
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.429 Page 2 of 36



 1         On August 6, 2020, Plaintiffs Janet Sihler and Charlene Bavencoff filed a class
 2   action complaint alleging Defendants The Fulfillment Lab, Inc., Richard Nelson, and
 3   Beyond Global Inc. had violated numerous consumer protection laws. (Doc. No. 1,
 4   Compl.) On October 9, 2020, Defendant Richard Nelson filed a motion to dismiss for lack
 5   of personal jurisdiction, and Defendant The Fulfillment Lab, Inc. (“TFL”) filed a motion
 6   to dismiss for failure to state a claim. (Doc. Nos. 13–14.) On October 16, 2020, Defendant
 7   Beyond Global Inc. filed a motion to dismiss and to strike Plaintiffs’ claims. (Doc. No. 15.)
 8   On October 22, 2020, Defendants TFL and Nelson joined Defendant Beyond Global’s
 9   motions to dismiss and to strike Plaintiffs’ complaint. (Doc. Nos. 19–20.) Plaintiffs filed
10   their oppositions on November 2, 2020. (Doc. Nos. 22–24.) Defendant TFL and Defendant
11   Beyond Global filed their respective replies on November 9, 2020. (Doc. Nos. 25, 27.)
12   Defendant Nelson filed his reply on November 12, 2020. (Doc. No. 29.)
13         On November 13, 2020, the Court took the matter under submission. (Doc. No. 30.)
14   For the reasons that follow, the Court (1) denies Defendant Nelson’s motion to dismiss for
15   lack of personal jurisdiction, (2) grants in part and denies in part Defendant TFL’s motion
16   to dismiss for failure to state a claim, and (3) grants in part and denies in part Defendant
17   Beyond Global’s motion to dismiss and motion to strike.
18                                          Background
19         The following facts are taken from Plaintiffs’ class action complaint. This lawsuit
20   involves an alleged fraudulent scheme in which the Defendants allegedly use fake celebrity
21   endorsements and reviews and misrepresentations about price and limited availability, to
22   induce consumers into purchasing weight-loss pills branded “Ultra Fast Keto Boost” and
23   “Instant Keto” (collectively, “Keto Products”). (Doc. No. 1 ¶¶ 8–12.) The Defendants
24   allegedly subsequently charge consumers more than they originally agreed to pay, make it
25   difficult or impossible to return the products or receive a refund, and operate “false front”
26   websites to mislead banks and credit card companies investigating chargebacks. (Id.)
27   ///
28   ///

                                                   2
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.430 Page 3 of 36



 1   I.    Plaintiffs’ Experiences With The Keto Products
 2         In December 2019, Plaintiff Janet Sihler, a California resident, saw an advertisement
 3   for a weight loss product called “InstaKeto” as she was browsing the Internet. (Id. ¶ 49.)
 4   The advertisement claimed the product was featured on Shark Tank. (Id.) She clicked on
 5   the advertisement, which took her to a website (which Plaintiffs refer to as a “hidden”
 6   landing page). (Id.) She selected the “Buy 3 bottles, Get 2 free” promotion with the
 7   expectation that she would be billed for three bottles of the product at $39.74 each, and
 8   receive two additional bottles for free, for a total purchase price of $119.22. (Id. ¶ 18.)
 9   Instead, her debit card was charged for $198.70, the price of all five bottles. (Id.) She
10   received five bottles branded “Instant Keto” a few days later. (Id. ¶ 52.) Plaintiff Sihler
11   called the customer service telephone number to request a refund. (Id. ¶ 54.) The
12   representative told her she would have to ship the bottles back at her own expense to obtain
13   a partial refund; Plaintiff Sihler did not receive any money back. (Id.) Plaintiff Sihler’s
14   debit card was charged by the merchant account “VYA*KETOBOOST 8889700695 Port
15   Orange FL.” (Id. ¶ 51.) The “Instant Keto” bottles stated they were distributed by “Instant
16   Keto Boost” and listed “www.instantketoboost.com” as the product’s website. (Id. ¶ 169.)
17         In October 2019, Plaintiff Charlene Bavencoff, a California resident, saw an
18   advertisement on Facebook for a weight-loss product called “Ultra Fast Keto Boost.” (Id.
19   ¶ 55.) She clicked the advertisement, which brought her to a page that claimed the product
20   was endorsed on Shark Tank. (Id.) She also selected the “Buy 3 bottles, Get 2 free”
21   promotion with the expectation that she would be billed for three bottles of the product at
22   $39.74 each, and receive two additional bottles for free, for a total purchase price of
23   $119.22. (Id. ¶ 19.) Instead, her credit card was charged for $198.70, the price of all five
24   bottles. (Id.) After receiving the product and deciding it did not work, Plaintiff Bavencoff
25   called the customer service number listed on the packing slip, but the number was
26   disconnected. (Id. ¶¶ 20, 58.) She also has not recovered any money. (Id.) Plaintiff
27   Bavencoff’s credit card was charged by the merchant account “UltraFast Keto Boost 8444-
28   7041211NV.” (Id. ¶ 56.)

                                                  3
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.431 Page 4 of 36



 1   II.   The Alleged Fraudulent Scheme
 2         Plaintiffs allege Defendants’ fraudulent scheme operates as follows. False claims
 3   about the effectiveness of the Keto Products, as well as fake celebrity or TV show
 4   endorsements, are allegedly used to induce consumers into clicking onto product
 5   advertisements. (Id. ¶¶ 62–78, 98.) The advertisement “funnels” consumers to a landing
 6   page for the product, where they are presented with several purchase options, including the
 7   “Buy 3, Get 2 Free” option selected by Plaintiffs Sihler and Bavencroft. (Id. ¶¶ 82, 89–92,
 8   99–101.) These landing pages are allegedly inaccessible to anyone who does not view the
 9   advertisements or are deleted after a few weeks or months to avoid detection. (Id. ¶¶ 63,
10   80.) Plaintiffs allege that the terms and conditions of purchases, including the
11   Refund/Return Policy, are hidden or buried on the landing page; consumers do not need to
12   read or acknowledge the terms in order to complete their purchase. (Id. ¶¶ 85–88, 90.)
13         After providing their credit card information and completing their purchase, the
14   consumers are allegedly overcharged for the full price of all five bottles of product, rather
15   than the discounted “Buy 3, Get 2 Free” price. (Id. ¶¶ 93–96, 102.) When consumers seek
16   to dispute the overcharge with their bank or credit card company, the Defendants allegedly
17   present the investigators with a second website, which Plaintiffs term a “false front”
18   website. (Id. ¶¶ 103–114.) These “false front” websites are visually similar to the landing
19   pages consumers used to make their purchase, but the terms and conditions are clearly
20   stated, the false advertisements are removed, and the actual purchase prices of the different
21   options are listed, thus deceiving the investigators into believing consumers agreed to the
22   full terms of sale. (Id.) Additionally, the Defendants create multiple shell companies, each
23   of whom signs up for a unique merchant account; these accounts are then rotated through
24   customer billings with a “load balancing” software to prevent any individual account from
25   being flagged for fraud due to high levels of chargebacks. (Id.)
26         Plaintiffs allege the named Defendants are involved in this scheme as follows. The
27   “Keto Doe Defendants,” which includes Defendant Beyond Global, are the marketers
28   and/or branders of the Keto Products who allegedly operate the hidden landing pages

                                                   4
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.432 Page 5 of 36



 1   viewed by consumers as well as the false front websites provided to banks and credit card
 2   companies. (Id. ¶ 11.) Defendant Beyond Global is incorporated in Wyoming. (Id. ¶ 24.)
 3   The “Ultra Fast Keto Boost” bottles purchased by Plaintiff Bavencoff stated they were
 4   distributed by “Beyond Global Inc.” and listed “www.thesuperbooster.com” as the
 5   product’s website. (Id. ¶¶ 149, 169.) Defendant TFL, owned by Defendant Nelson, is a
 6   fulfillment company that allegedly provides generic “white label” products to the Keto Doe
 7   Defendants, assists them with marketing and advertising, distributes the products to
 8   consumers, and handles returns when customers complain. (Id. ¶¶ 11, 169–80.) Defendant
 9   TFL is incorporated in Florida, with its principal place of business in Tampa, Florida. (Id.
10   ¶ 21.) Defendant Nelson is a resident of and domiciled in Florida. (Id. ¶ 5.) Plaintiffs allege
11   Defendant TFL is the fulfillment company for both the “Instant Keto” and “Ultra Fast Keto
12   Boost” products, and that both products are the same white-labeled products offered by
13   Defendant TFL. (Id. ¶¶ 169–71.) The packing slip accompanying the five bottles shipped
14   to Plaintiff Sihler described the product as “KetoBoost” and identified the shipper as “Ultra
15   Fast Instant Keto” with an office located at 3201 Hillsborough Avenue 153201-1378,
16   Tampa, Florida, 33684. (Id. ¶ 53.) The packing slip accompanying the five bottles shipped
17   to Plaintiff Bavencoff described the product as “Ultra Fast Keto Boost” and identified the
18   shipper as “Ultra Fast Instant Keto” with an office located at 3201 Hillsborough Avenue
19   153201-1378, Tampa, Florida, 33684. (Id. ¶ 57.) Plaintiffs allege the Hillsborough address
20   is for a United States Post Office that is close to the TFL headquarters. (Id. ¶ 171.)
21   III.   Procedural History
22          On August 6, 2020, Plaintiffs filed a complaint alleging the following causes of
23   action: (1) violation of California’s Consumer Legal Remedies Act (“CLRA”); (2)
24   violation of California’s False Advertising Law (“FAL”); (3) violation of the unfair and
25   fraudulent prongs of California’s Unfair Competition Law (“UCL”); (4) violation of the
26   unlawful prong of California’s Unfair Competition Law; (5) civil Racketeer Influenced and
27   Corrupt Organizations (“RICO”) Act violations; (6) violation of various state’s consumer
28   protection laws; (7) aiding and abetting; and (8) conspiracy. (Doc. No. 1.)

                                                    5
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.433 Page 6 of 36



 1          Defendant Nelson moves to dismiss pursuant to Federal Rule of Civil Procedure
 2   12(b)(2) for lack of personal jurisdiction. (Doc. No. 13 at 1.)1 Defendant TFL moves to
 3   dismiss pursuant to: (1) Rules 8(a)(2) and 12(b)(6) for failure to state claims upon which
 4   relief can be granted, and (2) Rule 9(b) for failure to plead claims with particularity. (Doc.
 5   No. 14 at 1.) Defendant Beyond Global moves (1) to dismiss Plaintiffs’ complaint pursuant
 6   to Rule 12(b)(6) for failure to state claims upon which relief can be granted, (2) to dismiss
 7   pursuant to Rule 9(b) for failure to plead claims with particularity, and (3) to strike
 8   allegations in Plaintiffs’ complaint pursuant to Rule 12(f). (Doc. No. 15 at 2.)
 9                                                Discussion
10   I.     Whether The Court Has Personal Jurisdiction Over Defendant Nelson
11          Defendant Nelson moves to dismiss Plaintiffs’ complaint on the ground that on the
12   ground that this Court does not have personal jurisdiction over him. (Doc. No. 13-1.)
13   Plaintiffs do not contend that the Court has general jurisdiction over Defendant Nelson,
14   thus, the Court limits its analysis to specific personal jurisdiction. (See Doc. No. 23.)
15          Under Rule 12(b)(2), a plaintiff bears the burden of establishing personal
16   jurisdiction. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).
17   “This demonstration requires that the plaintiff ‘make only a prima facie showing of
18   jurisdictional facts to withstand the motion to dismiss.’” Pebble Beach Co. v. Caddy, 453
19   F.3d 1151, 1154 (9th Cir. 2006) (quoting Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir.
20   2001)). “The parties may submit, and the court may consider, declarations and other
21   evidence outside the pleadings in determining whether it has personal jurisdiction.”
22   Kellman v. Whole Foods Mkt., Inc., 313 F. Supp. 3d 1031, 1042 (N.D. Cal. 2018) (citing
23   Unocal Corp., 248 F.3d at 922). “Where not directly controverted, plaintiff’s version of the
24   facts is taken as true for the purposes of a 12(b)(2) motion.” Unocal Corp., 248 F.3d at 922
25   (quoting AT&T Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996)).
26
27
     1
28          Should the Court deny Defendant Nelson’s motion to dismiss for lack of personal jurisdiction, he
     conditionally joins Defendant TFL’s motion to dismiss. (Id.)

                                                       6
                                                                                        3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.434 Page 7 of 36



 1   “If the defendant adduces evidence controverting the allegations in the complaint, however,
 2   the plaintiff must ‘come forward with facts, by affidavit or otherwise, supporting personal
 3   jurisdiction.’” Platypus Wear, Inc. v. Bad Boy Europe Ltd., No. 16-CV-02751-BAS-DHB,
 4   2018 WL 3706876, at *4 (S.D. Cal. Aug. 2, 2018) (citing Scott v. Breeland, 792 F.2d 925,
 5   927 (9th Cir. 1986)); see Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223
 6   (9th Cir. 2011). “Conflicts between [the] parties over statements contained in the affidavits
 7   must be resolved in the plaintiff’s favor.” Schwarzenegger, 374 F.3d at 800; see Harris
 8   Rutsky & Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003)
 9   (“[C]onflicts between the facts contained in the parties’ affidavits must be resolved in
10   [plaintiff’s] favor for purposes of deciding whether a prima facie case for personal
11   jurisdiction exists.”).
12          “Personal jurisdiction over a nonresident defendant is tested by a two-part analysis.
13   First, the exercise of jurisdiction must satisfy the requirements of the applicable state long-
14   arm statute. Second, the exercise of jurisdiction must comport with federal due process.”
15   Dow Chemical Co. v. Calderon, 422 F.3d 827, 830 (9th Cir. 2005) (quoting Chan v. Society
16   Expeditions, 39 F.3d 1398, 1404–05 (9th Cir. 1994)). Because no federal statute authorizes
17   personal jurisdiction in this case, the Court applies the law of the state in which it sits to
18   determine whether it has personal jurisdiction over Defendant. Fed. R. Civ. P. 4(k)(1)(A).
19   “California’s long-arm statute, Cal. Civ. Proc. Code § 410.10, is coextensive with federal
20   due process requirements, so the jurisdictional analyses under state law and federal due
21   process are the same.” Mavrix Photo, 647 F.3d at 1223 (quoting Schwarzenegger, 374 F.3d
22   at 800–01). “Due process, in turn, requires that each party ‘have certain minimum contacts’
23   with the forum state ‘such that the maintenance of the suit does not offend traditional
24   notions of fair play and substantial justice.’” In re Boon Glob. Ltd., 923 F.3d 643, 650 (9th
25   Cir. 2019) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
26          Specific jurisdiction exists when all three elements of the following test are satisfied:
27          (1) The non-resident defendant must purposefully direct his activities or
            consummate some transaction with the forum or resident thereof; or perform
28

                                                    7
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.435 Page 8 of 36



 1         some act by which he purposefully avails himself of the privilege of
           conducting activities in the forum, thereby invoking the benefits and
 2
           protections of its laws; (2) the claim must be one which arises out of or relates
 3         to the defendant’s forum-related activities; and (3) the exercise of jurisdiction
           must comport with fair play and substantial justice, i.e. it must be reasonable.
 4
     Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (citations omitted). The plaintiff
 5
     bears the burden of satisfying the first two prongs; the burden then shifts to the defendant
 6
     to demonstrate that the third prong is not satisfied. CollegeSource, Inc. v. AcademyOne,
 7
     Inc., 653 F.3d 1066, 1076 (9th Cir. 2011).
 8
           A.     The Fiduciary Shield Doctrine
 9
           “Under the fiduciary shield doctrine, a person’s mere association with a corporation
10
     that causes injury in the forum state is not sufficient in itself to permit that forum to assert
11
     jurisdiction over the person.” Davis v. Metro Prod., 885 F.2d 515, 520 (9th Cir. 1989). This
12
     means that “[t]he fact that a corporation is subject to jurisdiction in the forum state . . . does
13
     not necessarily confer jurisdiction over its individual officers.” Brown v. Gen. Steel
14
     Domestic Sales, LLC, No. CV08-00779 MMM (SHX), 2008 WL 2128057, at *10 (C.D.
15
     Cal. May 19, 2008) (citing Davis, 885 F.2d at 520); see Glob. Commodities Trading Grp.,
16
     Inc. v. Beneficio de Arroz Choloma, S.A., 972 F.3d 1101, 1109 (9th Cir. 2020) (“We do
17
     not impute a corporation’s forum contacts to each of the corporation’s employees.”); Moser
18
     v. Lifewatch Inc., No. 19-CV-831-WQH-BLM, 2020 WL 1849664, at *5 (S.D. Cal. Apr.
19
     13, 2020) (“Personal jurisdiction over individual corporate officers may not be based on
20
     the court’s jurisdiction over the corporation itself.”); Tangiers Inv’rs, L.P. v. Americhip
21
     Int’l, Inc., No. 11CV339 JLS BGS, 2011 WL 3299099, at *2 (S.D. Cal. Aug. 1, 2011)
22
     (“Under the fiduciary shield doctrine, this Court’s jurisdiction over Americhip, the
23
     corporation, does not directly translate into jurisdiction over Mouton, Americhip’s one-
24
     time CEO and board member.”).
25
           However, “the fact that actions constituting sufficient contacts with the state were
26
     taken on behalf of the corporate employer will not shield the individual from being
27
     subjected to jurisdiction.” Brown, 2008 WL 2128057, at *10; see Calder v. Jones, 465 U.S.
28

                                                     8
                                                                                    3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.436 Page 9 of 36



 1   783, 789–90 (1984) (“Petitioners are correct that their contacts with California are not to
 2   be judged according to their employer’s activities there. On the other hand, their status as
 3   employees does not somehow insulate them from jurisdiction. Each defendant’s contacts
 4   with the forum State must be assessed individually.”); Keeton v. Hustler Magazine, Inc.,
 5   465 U.S. 770, 781 n.13 (1984) (“[W]e today reject the suggestion that employees who act
 6   in their official capacity are somehow shielded from suit in their individual capacity.”).
 7   “The Ninth Circuit has clearly stated that the fiduciary shield doctrine may not serve as
 8   ‘jurisdictional limit’ where sufficient contacts would otherwise exist to establish personal
 9   jurisdiction.” Arcona, Inc. v. Farmacy Beauty, LLC, No. 2:17-CV-07058-ODW-JPR, 2018
10   WL 1441155, at *3 n.3 (C.D. Cal. Mar. 22, 2018) (citing Davis, 885 F.2d at 522); see Glob.
11   Commodities Trading Grp., 972 F.3d at 1109 (rejecting contention that “a court may
12   consider only the actions [defendants] took in an individual capacity on their own behalf”
13   for purposes of personal jurisdiction); Kukui Gardens Corp. v. Holco Capital Grp., Inc.,
14   664 F. Supp. 2d 1103, 1112 (D. Haw. 2008) (“Calder established that the corporation’s
15   contacts as a whole may not be projected onto an individual employee as that individual’s
16   own contacts; instead, the individual employee’s contacts with the forum state should be
17   the focus of the examination. However . . . it is irrelevant whether those individual contacts
18   were personal in nature, or while acting in an official capacity.”).
19         It is evident from Supreme Court and Ninth Circuit precedent that under the fiduciary
20   shield doctrine, courts cannot impute a corporation’s contacts to its employees, but nor can
21   employees hide behind their official positions to avoid personal jurisdiction for their own
22   actions. Both principles are consistent with Calder’s mandate that “[e]ach defendant’s
23   contacts with the forum State must be assessed individually.” 465 U.S. at 789–90. There
24   are two recognized exceptions to the fiduciary shield doctrine. “Because the corporate form
25   serves as a shield for the individuals involved for purposes of liability as well as
26   jurisdiction, many courts search for reasons to ‘pierce the corporate veil’ in jurisdictional
27   contexts parallel to those used in liability contexts.” Davis, 885 F.2d at 520. Thus, the
28   fiduciary shield doctrine may be ignored in circumstances that give rise to grounds for

                                                   9
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.437 Page 10 of 36



 1   piercing the corporate veil: “(1) where the corporation is the agent or alter ego of the
 2   individual defendant; or (2) by virtue of the individual’s control of, and direct participation
 3   in the alleged activities.” Mulato v. Wells Fargo Bank, N.A., 76 F. Supp. 3d 929, 945 (N.D.
 4   Cal. 2014); see Transgo, Inc. v. AJAC Transmission Parts Corp., 768 F.2d 1001, 1021 (9th
 5   Cir. 1985); Platypus Wear, Inc., 2018 WL 3706876, at *7.
 6         Under the first exception, “[i]f a corporation is an alter ego of an individual or
 7   another corporation, then the district court may disregard the corporate form and exercise
 8   personal jurisdiction over the other individual or entity.” ADO Fin., AG v. McDonnell
 9   Douglas Corp., 931 F. Supp. 711, 715 (C.D. Cal. 1996) (citing Certified Building Products,
10   Inc. v. NLRB, 528 F.2d 968, 969 (9th Cir. 1976)); see Apple Inc. v. Allan & Assocs. Ltd.,
11   445 F. Supp. 3d 42, 51–52 (N.D. Cal. 2020). In other words, “where a corporation is the
12   alter ego of the stockholders so as to justify disregard of the corporate entity[,] jurisdiction
13   over the corporation will support jurisdiction over the stockholders.” Flynt Distrib. Co. v.
14   Harvey, 734 F.2d 1389, 1393 (9th Cir. 1984) (quoting Sheard v. Superior Court, 114 Cal.
15   Rptr. 743, 745 (Cal. Ct. App. 1974)); see Platypus Wear, Inc., 2018 WL 3706876, at *8.
16         Under the second exception, “a court may assert personal jurisdiction over an
17   individual based upon ‘the individual’s control of, and direct participation in the alleged
18   activities’ of the corporation.” Tangiers Inv’rs, 2011 WL 3299099, at *2 (quoting Wolf
19   Designs, Inc. v. DHR & Co., 322 F. Supp. 2d 1065 (C.D. Cal. 2004)). “[A] corporate officer
20   can be subject to jurisdiction based on his own sufficient individual contacts with the
21   forum.” Moser, 2020 WL 1849664, at *5 (quoting In re Boon Glob. Ltd., 923 F.3d at 652);
22   see Coastal Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 734 (9th Cir.
23   1999) (“A corporate officer or director is, in general, personally liable for all torts which
24   he authorizes or directs or in which he participates, notwithstanding that he acted as an
25   agent of the corporation and not on his own behalf.”); Roberts v. Obelisk, No. 18cv2898-
26   LAB (BGS), 2019 WL 1902605, at *4 (S.D. Cal. Apr. 29, 2019) (“Individual [d]efendants
27   cannot take advantage of the so-called ‘fiduciary-shield doctrine’ if their contacts with
28   California would otherwise give rise to jurisdiction.”). This results in a straightforward

                                                    10
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.438 Page 11 of 36



 1   application of the specific personal jurisdiction analysis; an individual’s contacts with a
 2   forum are assessed, without regard to whether the contacts arose out of the individual’s
 3   personal or professional capacity. See Lewis v. Travertine, Inc., No. 2:17-cv-00016-CAS
 4   (JCx), 2017 WL 1511292, at *6 (C.D. Cal. Apr. 24, 2017) (“Accordingly, for purposes of
 5   specific jurisdiction, the Court’s analysis is little altered by the fiduciary shield doctrine.”);
 6   Leroy-Garcia v. Brave Arts Licensing, No. C 13-01181 LB, 2013 WL 4013869, at *7 (N.D.
 7   Cal. Aug. 5, 2013) (“[T]he proper inquiry is to look specifically at the minimum contacts
 8   of the individual regardless of whether that individual was acting within his or her official
 9   capacity.”). 2
10          With these principles in mind, Plaintiffs’ claim that “TFL’s contacts should be
11   imputed to Nelson” is incorrect under the fiduciary shield doctrine. (Doc. No. 23 at 4.)
12   Although Plaintiffs allege that Defendants TFL and Nelson are “alter egos” of one another
13   in their complaint, that sole conclusory allegation is factually unsupported. (Doc. No. 1
14   ¶ 23.) Indeed, Plaintiffs appear to abandon that position in their opposition, and instead
15   contend that Defendant Nelson directly controlled and participated in the alleged
16   misconduct directed at California. (Doc. No. 23 at 4.) Under this second “exception” to the
17   fiduciary shield doctrine, Defendant TFL’s contacts are not imputed to Defendant Nelson;
18   rather, the Court examines Defendant Nelson’s own individual contacts with California,
19
20
     2
21           For the sake of clarity, the Court refers to these as exceptions to the fiduciary shield doctrine, but
     notes that this seems to be a misnomer. Neither “exception” represents a deviation from Calder’s core
22   holding, and neither allows the type of jurisdictional overreaching the fiduciary shield doctrine aims to
     prevent, namely, haling an employee into court solely by virtue of his or her position in a company. Under
23   the “alter ego” exception, if an individual and corporation are found to be alter egos, then they are no
24   longer considered to be two legally separate entities, but rather a “consolidated entity.” See Ranza v. Nike,
     Inc., 793 F.3d 1059, 1072 (9th Cir. 2015). Thus, the shield need not be pierced, because for purposes of
25   personal jurisdiction, the individual and the company are one and the same. Under the “control and
     participate” exception, an employee’s own actions are assessed for minimum contacts with the forum
26   state. This is simply the typical specific personal jurisdiction test; if an individual participated in conduct
     giving rise to jurisdiction in a forum state, the first two prongs (purposeful direction and “arising out of”)
27   are met. Whether that conduct was undertaken in a personal or official capacity is irrelevant. Again, the
28   fiduciary shield need not be pierced, as jurisdiction is being exercised on the basis of the individual’s own
     contacts with the forum, not the contacts of his or her corporation.

                                                           11
                                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.439 Page 12 of 36



 1   whether conducted in a personal or official capacity, to determine if they are sufficient to
 2   warrant the exercise of jurisdiction over him in connection with forum-related claims. See
 3   Brown, 2008 WL 2128057, at *10 (citing Davis, 885 F.2d at 520). The Court turns to
 4   Defendant Nelson’s analysis now.
 5         B.     Purposeful Direction
 6         The form of the inquiry into the first prong of the specific jurisdiction test “depends
 7   on the nature of the claim at issue,” and whether it sounds in contract or tort. Picot, 780
 8   F.3d at 1212. Actions sounding in tort are assessed under the purposeful direction analysis.
 9   See id. Whether a defendant has purposefully directed his or her activities at the forum
10   state requires application of another three-part test: “The defendant must have ‘(1)
11   committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that
12   the defendant knows is likely to be suffered in the forum state.’” Axiom Foods, Inc. v.
13   Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th Cir. 2017) (quoting Washington Shoe Co.
14   v. A-Z Sporting Goods Inc., 704 F.3d 668, 673 (9th Cir. 2012)). The primary inquiry of
15   purposeful direction is “whether defendants have voluntarily derived some benefit from
16   their interstate activities such that they ‘will not be haled into a jurisdiction solely as a
17   result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts.’” Glob. Commodities Trading
18   Grp., 972 F.3d at 1107 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474–75
19   (1985)).
20         Plaintiffs allege that Defendant TFL – who has not challenged this Court’s
21   jurisdiction over it – purposefully directed its activities toward California by shipping
22   products to California residents, accepting and processing returns and complaints from
23   California residents, and using proprietary technology to gather data on shipments to
24   California residents in order to enhance the marketing efforts of its clients, such as the Keto
25   Doe Defendants. (Doc. Nos. 1 ¶¶ 172–76, 189–92; 23 at 4, 6–7.) They allege Defendants
26   TFL and Nelson knew or should have foreseen their actions would potentially cause harm
27   in California by virtue of the California shipping addresses. (Doc. No. 1 ¶¶ 190–92.) They
28   allege that because Defendant Nelson was personally involved in this conduct, his actions

                                                   12
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.440 Page 13 of 36



 1   also constitute purposeful direction toward California. Defendants TFL and Nelson do not
 2   deny Plaintiffs’ contention that TFL was the fulfillment company that shipped the Keto
 3   Products to them. (Doc. No. 14-1 at 12 (“The TFL Defendants provided a product, handled
 4   returns, and offered marketing advice if requested.”)) The Court agrees that shipping
 5   products to consumers with California addresses is sufficient to constitute purposeful
 6   direction; the issue remaining is the extent to which Defendant Nelson was personally
 7   involved in TFL’s shipping and fulfillment services. Plaintiffs allege that Defendant
 8   Nelson directs TFL’s activities with respect to Internet sellers, recruits clients for TFL at
 9   various conferences, and led efforts to customize software that would enable TFL’s clients
10   to more effectively market their products. (Doc. No. 1 ¶¶ 177, 187–88.)
11         Defendant Nelson denies several of the allegations in Plaintiffs’ complaint and
12   argues that Plaintiffs’ claims against him arise from allegations regarding TFL, and not
13   from any activity by him personally. (Doc. No. 13-1 at 5.) Defendant Nelson states in his
14   declaration that he does not individually ship products to California. (Doc. No. 13-2 Nelson
15   Decl. ¶ 18.) He states he does not individually process returns or handle customer
16   complaints. (Id. ¶¶ 15–16, 18.) He states that he has not individually assisted any
17   marketers/branders with affiliate marketing and advertising and has not “personally
18   assisted any alleged ‘Keto Doe Defendants’ in advising them on their ‘scam.’” (Id. ¶¶ 17,
19   19.) He states he does not individually provide any white label products for wholesale
20   purchase, or “provide any fulfillment services consisting of labeling, packaging, product
21   returns, or other services related to the ‘Keto Doe Defendants’ or otherwise.” (Id. ¶ 15.) He
22   also makes conclusory statements that he has not “expressly aimed” any activities to
23   California or “individually availed” himself of the California market. (Id. ¶¶ 14, 20.) Some
24   of these statements are in conflict with Plaintiffs’ allegations, such as that Defendant
25   Nelson “specifically directs TFL’s activities with respect to Internet scammers.” (Doc. No.
26   1 ¶ 187.) As Plaintiffs point out in their opposition, these denials are solely limited to
27   Defendant Nelson’s individual actions (i.e., “I have not and do not, individually, ship any
28   products to California”), (Doc. No. 13-2 Nelson Decl. ¶ 18), and do not wholly contradict

                                                  13
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.441 Page 14 of 36



 1   Plaintiffs’ allegations that he directed and/or otherwise participated in the alleged activities.
 2   (Doc. No. 23 at 4.) However, it is unnecessary to parse the exact phrasing of Defendant
 3   Nelson’s denials, as he does not deny his involvement in developing TFL’s proprietary
 4   software, and the Court concludes this is a sufficient basis on which to conclude he
 5   personally participated and/or controlled TFL’s fulfillment and shipping services. See
 6   Coastal Abstract Serv., 173 F.3d at 734.
 7         Defendant Nelson does not deny Plaintiffs’ contention that he was involved in
 8   developing TFL’s fulfillment website and software. He argues that creating a website is
 9   insufficient to establish purposeful direction. (Doc. No. 13-1 at 5.) Plaintiffs allege
10   Defendant Nelson is personally responsible for developing TFL’s specialized software
11   designed to harvest data about the customers it ships products to, which is then used to
12   improve the ordering, marketing, and advertising initiatives of TFL’s clients. (Doc. No. 1
13   ¶ 175; 23 at 2–3.) Defendant Nelson’s LinkedIn profile states that “[TFL] is more than a
14   shipping company. We are a technology company that happens to have global fulfillment
15   capabilities . . . [which] help the advertiser grow their business by leveraging state of the
16   art software, global real time inventory, backorder prevention tools, and customized
17   integrations.” (Doc. No. 23-2 Ex. 1.) “Rick Nelson . . . has developed technology that helps
18   ecommerce sellers present a more complete package to their customers.” (Id. Ex. 2.)
19   Among other capabilities, TFL’s software “take[s] the address information [and] any
20   marketing information they have collected about the buyer – their state, their age, their
21   birthday, if they are repeat buyers — and [] can set up shipping profiles and [] make specific
22   decisions about the packaging to better relate to that end consumer.” (Id.) The software –
23   referred to in an article on TFL’s website as Defendant Nelson’s “own proprietary
24   software, Global Fulfillment Software” – “take[s] data from the front end of the sales
25   funnel to gain more data on end-consumer purchases.” (Id. Ex. 4.) Through the software
26   “create[d]” by Defendant Nelson, TFL can “customize packaging based on the profile of
27   their consumer . . . based on the state from which they’re purchasing, [] etc.” for their
28   clients (Id. Ex. 5.) “Instead of every consumer getting the same brown box regardless of

                                                    14
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.442 Page 15 of 36



 1   what they’re buying, The Fulfillment Lab can . . . tailor the shipment based on the criteria
 2   their client has laid out.” (Id.)
 3          Given the above, and taking the allegations in Plaintiffs’ complaint as true, the Court
 4   concludes that Plaintiffs have made a prima facie showing that Defendant Nelson
 5   committed intentional acts, that the acts were targeted at Plaintiffs and other consumers in
 6   California, and that Nelson knew that economic loss could be suffered in California. See
 7   Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002). Plaintiffs have alleged that
 8   the software developed by Defendant Nelson gathered data on TFL’s shipping and
 9   fulfillment services and used that data to improve subsequent shipments and fulfillment
10   activities, such as by customizing and targeting packaging and other product attributes
11   based on a consumer’s state. This is sufficient for a prima facie showing of Defendant
12   Nelson’s personal involvement in TFL’s shipping and other fulfillment services. Though
13   Defendant Nelson may not have “individually shipp[ed] any products to California,” he
14   directly controlled and participated in other aspects of TFL’s shipping and fulfillment
15   services, namely, developing the software that allows TFL’s clients to customize their
16   products based on attributes of consumers, including based on where they live. His
17   declaration does not contradict Plaintiffs’ allegations regarding his extensive involvement
18   with the development of software that is central to TFL’s shipment and fulfillment services.
19          Because the Court assumes the truth of Plaintiffs’ allegations and resolves factual
20   conflicts in Plaintiffs’ favor at this stage of the proceedings, the Court concludes Plaintiffs
21   have alleged sufficient facts and offered sufficient evidence to make a prima facie showing
22   that Defendant Nelson directly participated in the alleged misconduct purposefully directed
23   at California.
24          C.     Arising Out of Forum-Related Activities
25          To demonstrate that its claims “arise out” of forum-related activities, a “Plaintiff[]
26   must show that [it] would not have suffered an injury ‘but for’ [the Defendant’s] forum
27   related conduct.” Myers v. Bennett Law Offices, 238 F.3d 1068, 1075 (9th Cir. 2001); see
28   also Menken v. Emm, 503 F.3d 1050, 1058 (9th Cir. 2007). The Court concludes this

                                                   15
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.443 Page 16 of 36



 1   requirement is satisfied. Plaintiffs’ injuries arise out of their experiences with products that
 2   were shipped to them by Defendant TFL. Defendant Nelson developed software to enable
 3   fulfillment services customized to and targeted at California consumers; as a result of these
 4   services, Plaintiffs – California consumers – suffered injuries. The Court concludes that
 5   Plaintiffs have met their burden to establish the first two elements of the test for specific
 6   personal jurisdiction. The Court next considers whether Defendant Nelson has met his
 7   burden of establishing that exercising jurisdiction in this case would be unreasonable.
 8          D.     Reasonableness
 9          Once a plaintiff has established the first two elements, the burden shifts to the
10   defendant to “present a compelling case that the presence of some other considerations
11   would render jurisdiction unreasonable.” Burger King, 471 U.S. at 477. The Ninth Circuit
12   applies a seven-part balancing test to determine whether a case satisfies the “fair play and
13   substantial justice” element:
14          (1) the extent of the defendants’ purposeful injection into the forum state’s
            affairs; (2) the burden on the defendant of defending in the forum; (3) the
15
            extent of conflict with the sovereignty of the defendant’s state; (4) the forum
16          state’s interest in adjudicating the dispute; (5) the most efficient judicial
            resolution of the controversy; (6) the importance of the forum to the plaintiff’s
17
            interest in convenient and effective relief; and (7) the existence of an
18          alternative forum.
19   Dole Food Co., 303 F.3d at 1114. On these factors, Defendant Nelson argues that the
20   burden on him to defend a suit in California is substantial, as he is a Florida resident, and
21   did not purposefully interject himself into California. (Doc. No. 13-1 at 6–7.) After
22   reviewing the above factors, the Court concludes Defendant Nelson has not met his burden
23   to present a compelling case that exercising personal jurisdiction in this case would be
24   unreasonable. In sum, the Court denies Defendant Nelson’s motion to dismiss pursuant to
25   Rule 12(b)(2) for lack of personal jurisdiction. 3
26
27   3
            Because the Court concludes that it has specific personal jurisdiction over Defendant Nelson, the
28   Court declines to analyze Plaintiffs’ argument that RICO’s nationwide service provision provides a
     separate basis for personal jurisdiction.

                                                       16
                                                                                         3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.444 Page 17 of 36



 1   II.   Whether Plaintiffs’ Class Action Allegations Should Be Stricken Under Rule
           12(f)
 2
           Federal Rule of Civil Procedure 12(f) permits a court to “strike from a pleading an
 3
     insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed.
 4
     R. Civ. P. 12(f). “[T]he function of a 12(f) motion to strike is to avoid the expenditure of
 5
     time and money that must arise from litigating spurious issues by dispensing with those
 6
     issues prior to trial.” Sidney–Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir.
 7
     1983). Motions to strike are “generally regarded with disfavor because of the limited
 8
     importance of pleading in federal practice, and because they are often used as a delaying
 9
     tactic.” Kohler v. Islands Restaurants, LP, 280 F.R.D. 560, 563–64 (S.D. Cal. 2012). In
10
     reviewing a motion to strike, the court must view the pleadings in the light most favorable
11
     to the non-moving party. See Wailua Assocs. v. Aetna Cas. & Sur. Co., 183 F.R.D. 550,
12
     554 (D. Haw. 1998); PHL Variable Ins. Co. v. Clifton Wright Family Ins. Trust, No.
13
     09CV2344 BTM (POR), 2010 WL 1445186, at *1 (S.D. Cal. Apr. 12, 2010).
14
           Plaintiffs seek to certify a nationwide class and a California subclass for all
15
     consumers who “were billed for the Keto Products.” (Doc. No. 1 ¶¶ 195–96.) Defendant
16
     Beyond Global contends that Plaintiffs’ class action allegations should be stricken on two
17
     grounds: (1) the material differences in the putative class members’ respective state laws
18
     make it impossible under Mazza v. American Honda Motor Co., Inc., 666 F.3d 581 (9th
19
     Cir. 2012) for Plaintiffs to certify a nationwide class for their non-RICO claims, and
20
     (2) both of Plaintiffs’ class definitions improperly include individuals who did not see or
21
     rely on the allegedly misleading advertisements or representations at issue, and therefore
22
     are not ascertainable. (Doc. No. 15-1 at 1, 8–15.) The Court rejects both of these arguments.
23
           “California’s choice-of-law rules require a case-by-case analysis of whether there
24
     are material differences between the laws of the relevant states and, if so, which state’s
25
     interest would be most impaired by application of the other state’s law.” Kanfer v.
26
     Pharmacare US, Inc., 142 F. Supp. 3d 1091, 1107–08 (S.D. Cal. 2015) (citing Mazza, 666
27
     F.3d at 590). “Numerous courts have rejected the argument that Mazza (which did not
28

                                                  17
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.445 Page 18 of 36



 1   address a motion to dismiss) requires dismissal of nationwide-class claims at the pleading
 2   stage, particularly where, as here, the defendants do not engage in a full analysis of the
 3   differences between various states’ laws or of various states’ competing interests.”
 4   Kellman v. WFM Private Label, L.P., No. 17-CV-06584-LB, 2019 WL 1429576, at *10
 5   (N.D. Cal. Mar. 29, 2019); see, e.g., Hofmann v. Fifth Generation, Inc., No. 14-cv-2569
 6   JM (JLB), 2015 WL 5440330, at *10 (S.D. Cal. Mar. 18, 2015); Czuchaj v. Conair Corp.,
 7   No. 13-CV-1901-BEN (RBB), 2014 WL 1664235, at *9 (S.D. Cal. Apr. 18, 2014); Bruton
 8   v. Gerber Prods. Co., No. 12-CV-02412-LHK, 2014 WL 172111, at *13 (N.D. Cal. Jan.
 9   15, 2014). The Court similarly concludes Defendant Beyond Global’s motion to strike or
10   dismiss the putative nationwide class claims under Mazza is premature at the pleading
11   stage.
12            The cases cited by Defendant Beyond Global, where courts did conduct a complete
13   choice-of-law analysis at the pleading stage, are inapposite, as they involved non-
14   California residents asserting that California law should be applied nationwide. See
15   Davison v. Kia Motors Am., Inc., No. SACV 15-00239-CJC, 2015 WL 3970502, at *3
16   (C.D. Cal. June 29, 2015) (holding it was evident that “every state would be impaired in
17   its ability to protect the consumers within its borders if California law were applied to all
18   claims of the nationwide class” as plaintiff was a Washington resident and did not allege
19   she was wronged in California); Frezza v. Google Inc., No. 5:12-CV-00237-RMW, 2013
20   WL 1736788, at *5 (N.D. Cal. Apr. 22, 2013) (holding it was “readily apparent” that
21   plaintiffs’ UCL claims were precluded under Mazza because the transactions at issue
22   occurred in the plaintiffs’ state of North Carolina). Here, both Plaintiffs are residents of
23   California and allege their injuries happened in California. (Doc. No. 1 ¶¶ 17, 19.) Thus,
24   for now, the Court declines to strike or dismiss Plaintiffs’ claims on this basis. See Kanfer,
25   142 F. Supp. 3d at 1107–08 (“[W]hether the differences in law are truly material is better
26   suited for resolution at class certification or on a motion for summary judgment, when the
27   Court will have the benefit of a more developed factual record.”); Kellman, 2019 WL
28   1429576, at *10.

                                                   18
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.446 Page 19 of 36



 1          Defendant Beyond Global’s second contention is that Plaintiffs have not alleged an
 2   ascertainable class because the class definition allegedly includes individuals who would
 3   lack standing. The Court again concludes this argument is premature. Numerous courts
 4   have determined that motions to strike class allegations “are disfavored because a motion
 5   for class certification is a more appropriate vehicle for arguments about class propriety.”
 6   Mason v. Ashbritt, Inc., No. 18-CV-07181-DMR, 2020 WL 789570, at *8 (N.D. Cal. Feb.
 7   17, 2020) (quoting Covillo v. Specialtys Café, No. 11-cv-00594-DMR, 2011 WL 6748514,
 8   at *6 (N.D. Cal. Dec. 22, 2011)); see, e.g., Dittmar v. Costco Wholesale Corp., No.
 9   14CV1156-LAB (JLB), 2016 WL 3387464, at *1 (S.D. Cal. June 20, 2016) (“In the
10   absence of discovery and the presentation of specific arguments from both parties
11   concerning class certification, the Court lacks sufficient information to rule on the propriety
12   of the class allegations. The allegations in the complaint are sufficient to survive [the]
13   motion to dismiss.”); Cholakyan v. Mercedes–Benz USA, LLC, 796 F. Supp. 2d 1220,
14   1246 (C.D. Cal. 2011) (finding that a motion to strike class allegations was premature
15   where defendant had not filed an answer and discovery had not begun). “Courts that have
16   permitted such motions ‘have held that a motion to strike class claims based only on the
17   pleadings is proper only if the court is convinced that any questions of law are clear and
18   not in dispute, and that under no set of circumstances could the claim or defense succeed.’”
19   Mason, 2020 WL 789570, at *8 (quoting Parducci v. Overland Sols., Inc., No. 18-cv-
20   07162-WHO, 2019 WL 3220282, at *4 (N.D. Cal. July 17, 2019) (internal quotations
21   omitted)). That is not the case here.4 Accordingly, the Court denies Defendant Beyond
22   Global’s motion to strike Plaintiffs’ class allegations.
23
24
25
     4
             Indeed, although this is not the proper time to raise the issue, the Court notes that Defendant
26   Beyond Global’s standing argument is based upon Second Circuit caselaw that does not appear to be good
     law in the Ninth Circuit. See Ramirez v. TransUnion LLC, 951 F.3d 1008, 1023 (9th Cir. 2020) (“[O]nly
27   the representative plaintiff need allege standing at the motion to dismiss and class certification stages.”);
28   Mays v. Wal-Mart Stores, Inc., 804 F. App’x 641, 643 (9th Cir. 2020) (“At the class certification stage,
     our standing analysis focuses solely on the class representative.”).

                                                          19
                                                                                             3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.447 Page 20 of 36



 1   III.    Whether Plaintiffs’ Complaint Satisfies Rule 12(b)(6)
 2           Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and
 3   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
 4   8(a)(2). A defendant may move to dismiss a complaint for failing to state a claim upon
 5   which relief can be granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is
 6   appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to
 7   support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d
 8   1097, 1104 (9th Cir. 2008). To survive a 12(b)(6) motion, a plaintiff must plead “enough
 9   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
10   U.S. 544, 570 (2007). A claim is facially plausible when a plaintiff pleads “factual content
11   that allows the court to draw the reasonable inference that the defendant is liable for the
12   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the
13   plausibility of a complaint, courts “accept factual allegations in the complaint as true and
14   construe the pleadings in the light most favorable to the nonmoving party.” Manzarek v.
15   St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless, courts
16   do not “accept as true allegations that are merely conclusory, unwarranted deductions of
17   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th
18   Cir. 2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).
19   The Court also need not accept as true allegations that contradict matters properly subject
20   to judicial notice or allegations contradicting the exhibits attached to the complaint.
21   Sprewell, 266 F.3d at 988.
22           Where a motion to dismiss is granted, “leave to amend should be granted ‘unless the
23   court determines that the allegation of other facts consistent with the challenged pleading
24   could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
25   655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
26   F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would be futile,
27   the Court may deny leave to amend. See DeSoto, 957 F.2d at 658; Schreiber, 806 F.2d at
28   1401.

                                                    20
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.448 Page 21 of 36



 1         A.     Whether the Complaint States Claims For Aiding and Abetting and Civil
                  Conspiracy
 2
           For their seventh and eighth causes of action, Plaintiffs allege claims for aiding and
 3
     abetting and civil conspiracy, respectively, against all Defendants. (Doc. No. 1 ¶¶ 360–75.)
 4
     But “[u]nder California law, there is no separate and distinct tort cause of action for civil
 5
     conspiracy” or aiding and abetting. Nat. Alternatives Int’l, Inc. v. Allmax Nutrition, Inc.,
 6
     258 F. Supp. 3d 1170, 1187 (S.D. Cal. 2017) (quoting Entm’t Research Grp., Inc. v.
 7
     Genesis Creative Grp., Inc., 122 F.3d 1211, 1228 (9th Cir. 1997)); see Montoya v.
 8
     Countrywide Bank, F.S.B., No. C09-00641JW, 2009 WL 1813973, at *12 (N.D. Cal. June
 9
     25, 2009) (“Civil conspiracy, aiding and abetting, . . . are not independent claims.”).
10
     Rather, they are legal doctrines that impose indirect liability on individuals who may not
11
     have actually committed the underlying tort themselves. See Applied Equip. Corp. v. Litton
12
     Saudi Arabia Ltd., 869 P.2d 454, 457 (Cal. 1994); Newton v. Am. Debt Servs., Inc., No.
13
     C-11-3228 EMC, 2013 WL 5592620, at *4 (N.D. Cal. Oct. 10, 2013).
14
           Plaintiffs’ current complaint pleads aiding and abetting and conspiracy as
15
     independent causes of action, not as theories of liability, and thus those “claims” must be
16
     dismissed. Allegations regarding the manner in which Defendants aided and abetted and/or
17
     conspired to engage in unfair competition, false advertising, and the other alleged
18
     misconduct should be pled with respect to each substantive cause of action, not in a
19
     conclusory manner as a standalone cause of action. (See Doc. No. 1 ¶ 371 (“All of the
20
     Defendants (collectively, ‘the Conspirators’) formed a conspiracy to commit the tortious
21
     and unlawful conduct described herein.”.) As the complaint is currently pled, it would be
22
     inappropriate for the Court to engage in a comprehensive analysis of whether conspiracy
23
     or aiding and abetting has been sufficiently alleged as a theory of liability. Should Plaintiffs
24
     amend their complaint to allege the manner in which Defendants are directly liable, aided
25
     and abetted, and/or conspired to commit each of the underlying torts, an analysis of their
26
27
28

                                                    21
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.449 Page 22 of 36



 1   respective liabilities would be appropriate.5 In sum, the Court concludes that civil
 2   conspiracy and aiding and abetting cannot be pled as individual, standalone causes of
 3   action, and to that extent, grants the motions to dismiss Plaintiffs’ seventh and eighth
 4   causes of action with prejudice. The Court also grants Plaintiffs leave to amend their
 5   complaint to replead civil conspiracy and aiding and abetting as theories by which any or
 6   all of the Defendants may be held indirectly liable for violations of the substantive causes
 7   of action.
 8           B.      Whether the Complaint States a Claim Under RICO
 9           As their fifth cause of action, Plaintiffs allege all Defendants have violated RICO,
10   and conspired to commit RICO violations. (Doc. No. 1 ¶¶ 323–48 (citing 18 U.S.C.
11   §§ 1962(c), 1962(d)).) To maintain a civil RICO claim, a plaintiff must allege that the
12   defendant engaged in: “(1) conduct (2) of an enterprise (3) through a pattern (4) of
13   racketeering activity and, additionally, must establish that (5) the defendant caused injury
14   to plaintiff’s business or property.” Black v. Corvel Enter. Comp Inc., 756 F. App’x 706,
15   708 (9th Cir. 2018) (citing 18 U.S.C. §§ 1962(c), 1964(c)). Defendant Beyond Global
16   argues Plaintiffs have failed to sufficiently allege they engaged in a pattern of racketeering
17   activity. (Doc. No. 15-1 at 15.) It argues Plaintiffs have not adequately alleged the existence
18   of an enterprise, its common purpose, or Defendant Beyond Global’s role in the alleged
19   enterprise. (Doc. No. 27 at 5–6.) Defendant TFL argues Plaintiffs have failed to plausibly
20   plead that the TFL Defendants engaged in predicate acts or other racketeering activity.
21   (Doc. No. 14-1 at 15.) It argues Plaintiffs’ allegations show no more than typical business
22   conduct. (Doc. No. 25 at 9.) The Court agrees with Defendants that Plaintiffs have not
23   plausibly pled their RICO claims.
24
25
26
     5
             “[I]n a situation . . . with different actors playing different parts, it is not enough to ‘lump’ together
27   the dissimilar defendants and assert that ‘everyone did everything.’” United States ex rel. Anita Silingo v.
28   WellPoint, Inc., 904 F.3d 667, 677 (9th Cir. 2018) (quoting Destfino v. Reiswig, 630 F.3d 952, 958 (9th
     Cir. 2011)).

                                                            22
                                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.450 Page 23 of 36



 1         For purposes of a civil RICO claim, an “‘enterprise’ includes any individual,
 2   partnership, corporation, association, or other legal entity, and any union or group of
 3   individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). To
 4   adequately plead an associated-in-fact RICO enterprise, a plaintiff must: (1) “describe a
 5   group of persons associated together for a common purpose of engaging in a course of
 6   conduct,” (2) provide “evidence of an ongoing organization, formal or informal,” and
 7   (3) provide “evidence that the various associates function as a continuing unit.” Odom v.
 8   Microsoft Corp., 486 F.3d 541, 549 (9th Cir. 2007) (quoting United States v. Turkette, 452
 9   U.S. 576, 583 (1981)); see Boyle v. United States, 556 U.S. 938, 946 (2009) (“[A]n
10   association-in-fact enterprise must have at least three structural features: a purpose,
11   relationships among those associated with the enterprise, and longevity sufficient to permit
12   these associates to pursue the enterprise’s purpose.”). “[A]n associated-in-fact enterprise
13   under RICO does not require any particular organizational structure.” Odom, 486 F.3d at
14   551 (overruling Chang v. Chen, 80 F.3d 1293 (9th Cir. 1996)); see Boyle, 556 U.S. at 948
15   (“Such a group need not have a hierarchical structure or a ‘chain of command.’”). However,
16   “[s]imply characterizing routine commercial dealing as a RICO enterprise is not enough.”
17   Gardner v. Starkist Co., 418 F. Supp. 3d 443, 461 (N.D. Cal. 2019); see Shaw v. Nissan N.
18   Amer., Inc., 220 F. Supp. 3d 1046, 1054 (C.D. Cal. 2016) (“[C]ourts have overwhelmingly
19   rejected attempts to characterize routine commercial relationships as RICO enterprises.”);
20   Gomez v. Guthy–Renker, LLC, No. 14-cv-01425-JGB, 2015 WL 4270042, at *11 (C.D.
21   Cal. Jul. 13, 2015) (“RICO liability must be predicated on a relationship more substantial
22   than a routine contract between a service provider and its client.”). Plaintiffs must “do
23   ‘[s]omething more’ to ‘render [their] allegations plausible within the meaning of Iqbal and
24   Twombly.’” Eclectic Properties East, LLC v. Marcus & Millichap Co., 751 F.3d 990, 999
25   (9th Cir. 2014) (quoting In re Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1108 (9th
26   Cir. 2013)).
27         “‘Racketeering activity, the fourth element, requires predicate acts,’ often – as here
28   – mail and wire fraud.” Monterey Bay Military Hous., LLC v. Ambac Assurance Corp.,

                                                  23
                                                                               3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.451 Page 24 of 36



 1   No. 17-CV-04992-BLF, 2019 WL 4888693, at *12 (N.D. Cal. Oct. 3, 2019) (quoting
 2   Eclectic Properties, 751 F.3d at 997). “Where, as here, the racketeering activity alleged is
 3   fraud, . . . the heightened pleading requirements of Rule 9(b) apply to the predicate acts.”
 4   Shaw, 220 F. Supp. 3d at 1053; see Doan v. Singh, 617 F. App’x 684, 685 (9th Cir. 2015)
 5   (“RICO fraud allegations are subject to the heightened pleading standard of Rule 9(b).”).
 6   “In the RICO context, a Plaintiff must ‘detail with particularity the time, place, and manner
 7   of each act of fraud, plus the role of each defendant in each scheme.’” Shaw, 220 F. Supp.
 8   3d at 1053 (citing Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397,
 9   405 (9th Cir. 1991)). “The mail and wire fraud statutes are identical except for the particular
10   method used to disseminate the fraud, and contain three elements: (A) the formation of a
11   scheme to defraud, (B) the use of the mails or wires in furtherance of that scheme, and
12   (C) the specific intent to defraud.” Monterey Bay, 2019 WL 4888693, at *12 (quoting
13   Eclectic Properties, 751 F.3d at 997). “The intent to defraud may be inferred from a
14   defendant’s statements and conduct.” Eclectic Properties, 751 F.3d at 997 (quoting United
15   States v. Peters, 962 F.2d 1410, 1414 (9th Cir. 1992)). “In the absence of direct evidence
16   of intent, the party asserting fraud must first prove ‘the existence of a scheme which was
17   reasonably calculated to deceive persons of ordinary prudence and comprehension,’ and
18   then, ‘by examining the scheme itself’ the court may infer a defendant’s specific intent to
19   defraud.” Id. (quoting United States v. Green, 745 F.2d 1205, 1207 (9th Cir. 1984)). “When
20   companies engage in [] transactions that are facially legitimate . . . a significant level of
21   factual specificity is required to allow a court to infer reasonably that such conduct is
22   plausibly part of a fraudulent scheme.” Id. at 997–98.
23         Plaintiffs allege the existence of: (1) an associated-in-fact “Keto Enterprise,” made
24   up of “all the Defendants . . . including The Fulfillment Lab Inc., Richard Nelson, Beyond
25   Global Inc., and the currently unknown John Does / Keto Doe Defendants,” (Doc. No. 1
26   ¶ 328), and (2) the “TFL Enterprise,” made up of Defendant TFL and directed by
27   Defendant Nelson, (id. ¶¶ 330–31). Defendants allegedly operated the Keto Enterprise
28   through multiple related acts of mail fraud, wire fraud, and bank fraud, and Defendant

                                                   24
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.452 Page 25 of 36



 1   Nelson conducted Defendant TFL’s affairs through multiple related acts of mail fraud, wire
 2   fraud, and bank fraud. (Id. ¶¶ 329, 331.) The predicate acts of mail and wire fraud had a
 3   “common purpose to defraud victims purchasing the Keto Products.” (Id. ¶ 337.) The
 4   predicate acts of mail fraud were allegedly committed when the TFL Defendants
 5   “shipp[ed] products through the mail system to unwitting victims of the scheme with the
 6   intent to fraudulently bill them for those products . . . and accepting return packages.” (Id.
 7   ¶¶ 275, 337, 340.) The predicate acts of wire fraud were allegedly committed when the
 8   “Defendants transmitted written communications by means of wire as part of their scheme
 9   to defraud, in particular through Internet advertisements, their websites, through telephone
10   communications with consumers . . . and through telephone or Internet communications to
11   banks and credit card companies.” (Id. ¶¶ 268, 337.) Finally, the predicate acts of bank
12   fraud were allegedly committed when Defendants fraudulently obtained money that was
13   under the custody or control of Plaintiffs’ respective financial institutions through the use
14   of “false front” websites. (Id. ¶¶ 260, 338.) Plaintiffs allege the TFL Defendants had
15   knowledge of the Keto Doe Defendants’ fraudulent advertising by virtue of investigations
16   by the Better Business Bureau and local news authorities, the numerous returns and
17   complaints from customers who purchased Keto Products, and TFL’s assistance with its
18   clients’ advertising campaigns. (Id. ¶¶ 159–61, 172–80.) Plaintiffs allege “the Keto Doe
19   Defendants committed [predicate acts] from at least February 2018 to the present,” and that
20   “[o]n information and belief, the Keto Doe Defendants consulted with the TFL Defendants
21   on a routine basis, and the TFL Defendants provided a menu of services enabling the Keto
22   Doe Defendants to further commit the predicate acts.” (Id. ¶¶ 335, 342.) They allege the
23   predicate acts affected interstate commerce, and that the Defendants’ RICO violations were
24   the but-for cause and proximate cause of their concrete financial injuries. (Id. ¶¶ 344–47.)
25         The Court concludes Plaintiffs have not pled sufficient specific facts that move their
26   RICO allegations from the realm of the possible to the plausible. See Shaw, 220 F. Supp.
27   3d at 1057; see also Doan, 617 F. App’x at 686 (rejecting RICO claim because it was not
28   clear from plaintiffs’ allegations “what exactly each individual did, when they did it, or

                                                   25
                                                                                 3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.453 Page 26 of 36



 1   how they functioned together as a continuing unit.”). This case is similar to Gardner v.
 2   Starkist Co., where the court found plaintiffs had sufficiently stated claims for violations
 3   of California’s consumer protection and false advertising laws but had failed to state a civil
 4   RICO claim. 418 F. Supp. 3d at 460. The plaintiffs alleged the enterprise was made up of
 5   entities “that ha[d] all conducted business with StarKist,” and that “the purpose of the
 6   enterprise was to fraudulently market, advertise, and label StarKist tuna products as
 7   sustainably sourced and dolphin-safe in order to deceive consumers and retailers.” Id. They
 8   alleged that Starkist and its co-conspirators “concocted a scheme . . . to falsely represent
 9   [to the public], in various pieces of mail, through wires, and on the Internet, that StarKist
10   tuna products were dolphin-safe.” Id. The court agreed with defendants that plaintiffs had
11   “merely identif[ied] a number of entities StarKist allegedly engage[d] in business with and
12   conclusorily state[d] that each of them ‘knew’ StarKist would falsely label its tuna as
13   dolphin-safe.” Id. at 461. The court noted that “describ[ing] the business interactions
14   between StarKist and RICO Co-conspirators and then assert[ing] that these business
15   interactions were done fraudulently and that the co-conspirators knew that StarKist was
16   fraudulently advertising its tuna as dolphin-safe” was insufficient to plausibly allege the
17   existence of a RICO enterprise. Id. at 461–62.
18         Other courts have dismissed complaints containing allegations of ordinary business
19   transactions for failing to plausibly allege RICO violations. In Shaw, the court held that
20   plaintiffs’ complaint “only demonstrate[d] that the parties ‘are associated in a manner
21   directly related to their own primary business activities.’” 220 F. Supp. 3d at 1057 (citing
22   In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab.
23   Litig., 826 F. Supp. 2d 1180, 1202 (C.D. Cal. 2011)). The court distinguished plaintiff’s
24   complaint from other cases where complaints “include[] pages of references to specific
25   communications [that] show[] the defendants acting as an enterprise and engag[ing] in a
26   collaborative scheme to defraud.” Id. at 1056. Similarly, in In re Jamster Mktg. Litig., the
27   court held the plaintiffs “f[e]ll short of providing the particularized allegations required by
28   Rule 9(b).” No. 05CV0819 JM(CAB), 2009 WL 1456632, at *6 (S.D. Cal. May 22, 2009).

                                                   26
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.454 Page 27 of 36



 1   The court concluded that unlike prior cases involving allegations that defendants “actively
 2   worked together in an indispensable and integrated manner to mutually engage in wrongful
 3   acts,” plaintiffs’ complaint “fail[ed] to establish that Wireless Providers and Content
 4   Providers acted with a common purpose to accomplish the alleged fraudulent scheme.” Id.
 5   (citing Odom, 486 F.3d 541). It noted that “[t]he challenge for Plaintiffs is to set forth
 6   sufficient allegations to distinguish ordinary business conduct from fraudulent conduct.”
 7   Id. at *5. Generally, whether a RICO claim survives a motion to dismiss depends in part
 8   on if it is supported by specific factual allegations that enable courts to rule out the innocent
 9   explanation in favor of plaintiff’s fraudulent scheme hypothesis. See Eclectic Properties,
10   751 F.3d at 998–99 (rejecting RICO claim when “[a]ll of the facts Plaintiffs have presented
11   are consistent with both their theory of liability and this innocent alternative”); In re Outlaw
12   Lab., LP Litig.., No. 18-CV-840-GPC-BGS, 2020 WL 5552558, at *15 (S.D. Cal. Sept.
13   16, 2020) (distinguishing case at hand – which involved demand letters sent solely for
14   fraudulent purposes – from cases in which “allegations or facts did not provide a basis from
15   which to find the RICO members acted in concert to do anything more than perform routine
16   commercial activities”); In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, &
17   Prod. Liab. Litig., 295 F. Supp. 3d 927, 981 (N.D. Cal. 2018) (noting that the device
18   identified by plaintiffs as fraudulent “plausibly had only a deceitful purpose” and thus was
19   “not developed by accident or as part of routine business dealings”).
20         Here, Plaintiffs’ allegations are conclusory and insufficient to plausibly establish a
21   RICO claim. Plaintiffs identify business transactions between the Defendants which, if
22   carried out with a common purpose and as part of a continuing unit, could constitute a
23   RICO enterprise. They identify actions taken by the Defendants which, if carried out with
24   the requisite fraudulent intent, could constitute predicate acts. But Plaintiffs fail to plead
25   sufficient allegations, much less with the requisite particularity, that Defendants possessed
26   the knowledge, intent, coordination, longevity, etc. to allow the Court to reasonably infer
27   that their facially legitimate conduct constitutes a RICO violation. See Eclectic Properties,
28   751 F.3d at 997–98; In re Jamster Mktg. Litig., 2009 WL 1456632, at *5. Because Plaintiffs

                                                    27
                                                                                   3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.455 Page 28 of 36



 1   have failed to state a claim for a violation of RICO under § 1962(c), the Court concludes
 2   that their RICO conspiracy claim must also fail. 6 In sum, the Court grants the Defendants’
 3   motions to dismiss Plaintiffs’ RICO cause of action.
 4          C.      Whether the Complaint States Claims Under California’s CLRA, FAL,
                    and UCL
 5
            As their first, second, third, and fourth causes of action, Plaintiffs bring claims under
 6
     several of California’s consumer protection laws. (Doc. No. 1 ¶¶ 208–322.) The Consumer
 7
     Legal Remedies Act provides a cause of action to consumers who suffer any damage as a
 8
     result of “unfair methods of competition and unfair or deceptive acts or practices.” Cal.
 9
     Civ. Code §§ 1770(a), 1780(a). The CLRA is intended to “be liberally construed and
10
     applied to promote its underlying purposes, which are to protect consumers against unfair
11
     and deceptive business practices.” Cal. Civ. Code § 1760. California’s False Advertising
12
     Law makes it unlawful to engage in “untrue or misleading” advertising. Cal. Bus. & Prof.
13
     Code § 17500. California’s Unfair Competition Law generally prohibits “any unlawful,
14
     unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading
15
     advertising.” Cal. Bus. & Prof. Code § 17200. “[A] plaintiff may proceed under the UCL
16
     on three possible theories. First, ‘unlawful’ conduct that violates another law is
17
     independently actionable under Section 17200. Alternatively, a plaintiff may plead the
18
     defendants’ conduct is ‘unfair’ within the meaning of the several standards developed by
19
     the courts. Finally, a plaintiff may challenge ‘fraudulent’ conduct by showing that
20
     ‘members of the public are likely to be deceived’ by the challenged business acts or
21
     practices.” Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp. 3d 938, 967 (N.D. Cal.
22
     2015) (internal citations omitted). 7
23
24
     6
25           See Religious Tech. Ctr. v. Wollersheim, 971 F.2d 364, 367 n.8 (9th Cir. 1992) (“Because we find
     that [plaintiff] has failed to allege the requisite substantive elements of RICO, the conspiracy cause of
26   action cannot stand.”).
27   7
             Plaintiffs bring claims under all three prongs of the UCL. In its motion, Defendant Beyond Global
28   does not make an argument specific to the “unlawful” prong. (Doc. No. 15-1 at 17–18.) Defendant TFL
     only briefly addresses Plaintiffs’ allegation that Defendants violated the federal Food, Drug, and Cosmetic

                                                         28
                                                                                            3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.456 Page 29 of 36



 1          “[C]laims under these California statutes [CLRA, FAL, and UCL] are governed by
 2   the ‘reasonable consumer’ test.” Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir.
 3   2008) (citing Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995)). Under this test,
 4   “conduct is deceptive or misleading if it is likely to deceive an ordinary consumer.” Peviani
 5   v. Nat. Balance, Inc., 774 F. Supp. 2d 1066, 1070 (S.D. Cal. 2011) (citing Gerber Prod.,
 6   552 F.3d at 938). “The California Supreme Court has recognized ‘that these laws prohibit
 7   not only advertising which is false, but also advertising which . . . is either actually
 8   misleading or which has a capacity, likelihood or tendency to deceive or confuse the
 9   public.’” Gerber Prod., 552 F.3d at 938 (quoting Kasky v. Nike, Inc., 45 P.3d 243, 250
10   (Cal. 2002) (internal quotations omitted)). Additionally, actual reliance is required to have
11   standing to sue under the CLRA, FAL, and UCL. See Peviani, 774 F. Supp. 2d at 1070
12   (citing Kwikset Corp. v. Sup. Ct., 246 P.3d 877, 888 (Cal. 2011)); In re Ferrero Litig., 794
13   F. Supp. 2d 1107, 1111 (S.D. Cal. 2011).
14          Rule 9(b)’s heightened pleading standard applies to UCL, FAL, and CLRA causes
15   of actions where, as here, they are “grounded in fraud” or “sound in fraud.” See Kearns v.
16   Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009); Elias v. Hewlett-Packard Co., 903
17   F. Supp. 2d 843, 853 (N.D. Cal. 2012). “Rule 9(b) demands that the circumstances
18   constituting the alleged fraud ‘be specific enough to give defendants notice of the particular
19   misconduct . . . so that they can defend against the charge and not just deny that they have
20   done anything wrong.’” Kearns, 567 F.3d at 1124 (citing Bly–Magee v. California, 236
21   F.3d 1014, 1019 (9th Cir. 2001)). “Averments of fraud must be accompanied by ‘the who,
22   what, when, where, and how’ of the misconduct charged.” Vess v. Ciba-Geigy Corp. USA,
23   317 F.3d 1097, 1106 (9th Cir. 2003) (quoting Cooper v. Pickett, 137 F.3d 616, 627 (9th
24   Cir. 1997)). “[A] plaintiff must set forth more than the neutral facts necessary to identify
25
26
     Act. (Doc. No. 14-1 at 13 n.5.) To survive a motion to dismiss an “unlawful” UCL claim, Plaintiffs need
27   only plead sufficient facts to support another substantive violation. See Aleksick v. 7–Eleven, Inc., 140
28   Cal. Rptr. 3d 796, 801 (Cal. Ct. App. 2012). The Court declines to dismiss Plaintiffs’ CLRA and FAL
     claims, and thus declines to dismiss the “unlawful” prong of Plaintiffs’ UCL claim as well.

                                                        29
                                                                                          3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.457 Page 30 of 36



 1   the transaction. The plaintiff must set forth what is false or misleading about a statement,
 2   and why it is false.” Peviani, 774 F. Supp. 2d at 1071 (quoting Vess, 317 F.3d at 1106).
 3   “Plaintiff must state the ‘time, place, and specific content of the false representations.’”
 4   Millennium Dental Techs. Inc. v. Terry, No. SA CV 18-0348-DOC (KESx), 2018 WL
 5   5094965, at *8 (C.D. Cal. July 16, 2018) (quoting Schreiber, 806 F.2d at 140). For claims
 6   involving omissions, “plaintiff must describe the content of the omission and where the
 7   omitted information should or could have been revealed, as well as provide representative
 8   samples of advertisements, offers, or other representations that plaintiff relied on to make
 9   her purchase and that failed to include the allegedly omitted information.” Marolda v.
10   Symantec Corp., 672 F. Supp. 2d 992, 1002 (N.D. Cal. 2009).
11         The Court concludes that Plaintiffs’ allegations satisfy Rule 9(b)’s heightened
12   pleading requirements. Plaintiffs allege that in October and December of 2019, they viewed
13   and clicked on advertisements for Keto Products that stated the products had been featured
14   on Shark Tank. (Doc. No. 1 ¶¶ 49, 55, 62.) They allege that when they completed their
15   orders, in reliance on statements published on Defendants’ advertisements and website,
16   they believed they would be receiving five bottles but only billed for three. (Id. ¶¶ 18–19.)
17   Instead, they were both charged the full price of five bottles. (Id.) Plaintiffs assert that
18   Defendants misled customers through misrepresentations and omissions regarding reviews
19   and endorsements of the Keto Products, (id. ¶¶ 125–26), the limited supply of the products,
20   (id. ¶¶ 134–36), the actual price consumers are charged for the products, (id. ¶¶ 127–33),
21   and the existence of “false front” websites, (id. ¶¶ 137–46). Plaintiffs explain how the
22   statements found in advertisements and on the landing pages are false or misleading: the
23   pictured and quoted celebrities have not in fact endorsed the Keto Products in question, (id.
24   ¶¶ 65–66, 68, 72), there is not actually a limited supply of Keto Products remaining, (id.
25   ¶¶ 77, 84, 91), and contrary to the claim that consumers will “Buy 3 Get 2 Free,” they
26   actually are charged the full price of five products, (id. ¶¶ 51, 56, 93, 96). They provide
27   numerous screenshots of the advertisements and websites displaying the alleged
28   misrepresentations. (Id. ¶¶ 64–77, 82, 84, 89, 91–93, 97–100.) They allege that all

                                                  30
                                                                                3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.458 Page 31 of 36



 1   consumers who purchased Keto Products – including them – were subjected to similar or
 2   identical representations, and reasonably relied on them in making their purchase decisions.
 3   (Id. ¶¶ 62, 78, 125, 128, 133, 136.) These allegations are sufficient to place Defendants on
 4   notice of the circumstances constituting the alleged fraudulent scheme. See Loomis v.
 5   Slendertone Distribution, Inc., 420 F. Supp. 3d 1046, 1079 (S.D. Cal. 2019); Peviani, 774
 6   F. Supp. 2d at 1071.
 7         Defendant Beyond Global makes much of the fact that Plaintiffs admitted the
 8   specific web pages they viewed are unknown. (Doc. No. 15-1 at 1, 4, 5, 16.) It is true that
 9   Plaintiffs do not specify the exact landing pages or advertisements that they viewed,
10   however they provide multiple examples of Keto Product advertisements and websites
11   containing the alleged misrepresentations and omissions regarding reviews, endorsements,
12   effectiveness, limited supply, price, etc. (Doc. No. 1 ¶¶ 64–77, 82, 84, 89, 91–93, 97–100.)
13   They allege the advertisements and websites they viewed when making their purchases
14   made similar or identical misrepresentations and omissions, and that other consumers
15   purchasing Keto Products must have been exposed to them as well. (Doc. No. 1 ¶¶ 62, 78,
16   125, 128, 133, 136.) That is sufficient to satisfy Rule 9(b). See, e.g., In re Oreck Corp. Halo
17   Vacuum & Air Purifiers Mktg. & Sales Practices Litig., No. ML 12-2317 CAS JEMX,
18   2012 WL 6062047, at *15 (C.D. Cal. Dec. 3, 2012) (“It suffices for plaintiffs to provide
19   examples of advertisements similar to those they saw as long as all the advertisements
20   convey the core allegedly fraudulent message.”); Marolda, 672 F. Supp. 2d at 1002. Unlike
21   the plaintiffs in the case cited by Defendant Beyond Global, who did “not specify what the
22   exact false or misleading statements are, why the statements are false or misleading, where
23   exactly the statements are located, or which statements plaintiffs relied on,” Janney v.
24   Mills, 944 F. Supp. 2d 806, 818 (N.D. Cal. 2013), Plaintiffs in the present case have pled
25   all of those things. Additionally, and importantly, Plaintiffs allege that their inability to
26   provide the exact URL and advertisements they viewed is by Defendants’ design. (Doc.
27   No. 1 ¶¶ 63, 80.) They allege Defendants deliberately delete or otherwise make the landing
28   pages inaccessible to avoid detection (and as part of their alleged fraudulent scheme to

                                                   31
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.459 Page 32 of 36



 1   mislead banks and credit card companies). (Id. ¶¶ 9–10, 103–109.) It would be unfair to
 2   allow Defendants to avoid liability for false advertising by simply eliminating any trace of
 3   the false advertisements from view after successfully inducing consumers into purchasing
 4   products.
 5          Defendant Beyond Global also argues that “Plaintiffs have failed to state with
 6   particularity any underlying wrongful conduct by Beyond Global.” (Doc. No. 15-1 at 17.)
 7   This argument is conclusory and objectively incorrect.8 Plaintiff Bavencoff alleges she
 8   purchased bottles of “Ultra Fast Keto Boost” based on advertisements and websites stating
 9   that the product was endorsed on Shark Tank, and that she would only be charged for three
10   bottles and receive two more for free. (Doc. No. 1 ¶ 55.) The bottles of “Ultra Fast Keto
11   Boost” she subsequently received stated they were “distributed by” Beyond Global Inc.
12   (Id. ¶¶ 149, 169.) She was also charged $198.70, the price of all five bottles, rather than
13   $119.22, the price of three bottles. (Id. 19.) Plaintiff Bavencoff has now brought a lawsuit
14   against Beyond Global Inc. – the company listed on the product sent to her after she placed
15   an order on a website containing false and misleading statements – along with the other
16   Keto Doe Defendants, and is alleging that Beyond Global made the misrepresentations and
17   omissions regarding reviews and endorsements of the Keto Products, (id. ¶¶ 125–26), the
18   limited supply of the products, (id. ¶¶ 134–36), and the actual price consumers are charged
19   for the products, (id. ¶¶ 127–33). She alleges Defendant Beyond Global told her that she
20   would only be charged a certain amount for the products, and then actually charged her an
21   amount 67% higher than she expected to pay. (Id. ¶ 127.) These specific allegations of
22   wrongful conduct by Defendant Beyond Global are more than sufficient to satisfy
23   Plaintiffs’ pleading burden.
24
25
     8
             The fact that Plaintiffs include Defendant Beyond Global as part of the Keto Doe Defendants is
26   also not fatal to their complaint. “There is no flaw in a pleading . . . where collective allegations are used
     to describe the actions of multiple defendants who are alleged to have engaged in precisely the same
27   conduct.” United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1184 (9th Cir. 2016); see WellPoint,
28   Inc., 904 F.3d at 677 (“A good claim against one defendant did not become inadequate simply because a
     co-defendant was alleged to have committed the same wrongful acts.”).

                                                          32
                                                                                              3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.460 Page 33 of 36



 1         The Court also concludes that Plaintiffs have sufficiently alleged reliance and injury
 2   in fact. In the complaint, Plaintiffs allege that they suffered economic injuries because they
 3   would not have completed their purchases absent the misrepresentations about the
 4   endorsements, effectiveness, price, etc. (Doc. No. 1 ¶¶ 60, 229, 235, 246.) This economic
 5   injury for lost money is “a classic form of injury in fact.” Kwikset, 246 P.3d at 886.
 6   Plaintiffs further allege that they suffered these injuries in fact when they purchased the
 7   Keto Products after reading and reasonably relying on the false and misleading statements
 8   contained in the advertisements and on the landing sites. (Doc. No. 1 ¶¶ 133, 136, 229,
 9   246.) These allegations are sufficient to properly plead reliance. See Laster v. T–Mobile
10   USA, Inc., 407 F. Supp. 2d 1181, 1194 (S.D. Cal. 2005) (stating that reliance requires that
11   the plaintiff allege that she actually saw and read the deceptive statements). Finally,
12   Defendant TFL argues Plaintiffs fail to plausibly allege that they relied on or suffered any
13   injury as a result of any misrepresentation made by Defendant TFL personally. (Doc. No.
14   14-1 at 11–14.) As explained above, the Court has already granted Plaintiffs leave to amend
15   their complaint to address and plead theories of indirect liability. In sum, the Court declines
16   to dismiss Plaintiffs’ CLRA, FAL, and UCL claims.
17         D.     Whether the Complaint States Claims Under Other States’ Consumer
                  Protection Laws
18
           Plaintiffs’ sixth cause of action is brought on behalf of the nationwide class for
19
     deceptive acts and practices in violation of various states’ consumer protection statutes.
20
     (Doc. No. 1 ¶ 350.) Defendant TFL asserts that this cause of action should be dismissed as
21
     “obviously deficient” and “scattershot.” (Doc. No. 14-1 at 16.) The Court agrees the cause
22
     of action should be dismissed, but for a different reason. “[S]tanding is an essential and
23
     unchanging part of the case-or-controversy requirement of Article III.” D’Lil v. Best W.
24
     Encina Lodge & Suites, 538 F.3d 1031, 1035 (9th Cir. 2008) (quoting Lujan v. Defenders
25
     of Wildlife, 504 U.S. 555, 560 (1992)). “For that reason, both the Supreme Court and this
26
     court have held that whether or not the parties raise the issue, ‘[f]ederal courts are required
27
     sua sponte to examine jurisdictional issues such as standing.’” Id. (citing Bernhardt v.
28

                                                   33
                                                                                  3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.461 Page 34 of 36



 1   County of Los Angeles, 279 F.3d 862, 868 (9th Cir. 2001)); see The Women’s Res.
 2   Network v. Gourley, 305 F. Supp. 2d 1145, 1149 (E.D. Cal. 2004) (“The Court is obligated
 3   to ensure that standing exists and to raise the issue sua sponte, if necessary.”). The Court
 4   raises the issue of standing sua sponte and concludes Plaintiffs do not have standing to
 5   assert claims under the laws of states in which they do not reside. 9
 6          “The overwhelming majority of courts have held that Article III standing for state
 7   law claims is necessarily lacking when no plaintiff is alleged to have purchased a product
 8   within the relevant state.” In re Packaged Seafood Prod. Antitrust Litig., 242 F. Supp. 3d
 9   1033, 1095 (S.D. Cal. 2017); see, e.g., Jones v. Micron Tech. Inc., 400 F. Supp. 3d 897,
10   910 (N.D. Cal. 2019); Pardini v. Unilever United States, Inc., 961 F. Supp. 2d 1048, 1061
11   (N.D. Cal. 2013); Granfield v. NVIDIA Corp., No. C 11-05403 JW, 2012 WL 2847575, at
12   *4 (N.D. Cal. July 11, 2012). “This is because injury in fact is not established.” In re
13   Packaged Seafood Prod., 242 F. Supp. 3d at 1095. “In the absence of a named Plaintiff
14   who has purchased a product within the relevant state—even if there are sufficient
15   allegations of injury under other States’ or federal law—there can be no determination that
16   an interest was harmed that was legally protected under the relevant state’s laws.” Id.
17   “Thus, ‘[w]here . . . a representative plaintiff is lacking for a particular state, all claims
18   based on that state’s laws are subject to dismissal.’” Pardini, 961 F. Supp. 2d at 1061
19   (quoting Granfield, 2012 WL 2847575, at *4); see Mazza, 666 F.3d at 594 (“[E]ach class
20   member’s consumer protection claim should be governed by the consumer protection laws
21   of the jurisdiction in which the transaction took place.”)
22
23
24   9
             Although Defendant TFL and Defendant Beyond Global do not raise the issue of Article III
25   standing for Plaintiffs’ sixth cause of action in their motions, Plaintiffs address it in their opposition to
     Defendant TFL’s motion to dismiss, (see Doc. No. 22 at 13), perhaps because the argument was raised by
26   the defendants in a similar case being brought by Plaintiffs’ counsel that is also pending before this Court.
     See Tan v. QuickBox, LLC et al., No. 3:20-cv-01082-H-WVG (S.D. Cal.). Thus, the Court believes it can
27   appropriately raise and decide this issue sua sponte without needing additional briefing from Plaintiffs.
28   Additionally, as the Court is giving Plaintiffs leave to amend their complaint, they will have an opportunity
     to redress the Court’s standing concerns.

                                                          34
                                                                                             3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.462 Page 35 of 36



 1          Plaintiffs argue that the adoption of the “class certification” approach in Melendres
 2   v. Arpaio, 784 F.3d 1254, 1261–62 (9th Cir. 2015), means that this “is a class certification
 3   issue, not a standing issue.” (Doc. No. 22 at 13.) 10 Melendres does not stand for the broad
 4   proposition Plaintiffs assert, nor does it dictate the outcome of this issue. The class
 5   certification approach adopted in Melendres “holds that once the named plaintiff
 6   demonstrates her individual standing to bring a claim, the standing inquiry is concluded,
 7   and the court proceeds to consider whether the Rule 23(a) prerequisites for class
 8   certification have been met.” Melendres, 784 F.3d at 1262. “Under the class certification
 9   approach, therefore, ‘any issues regarding the relationship between the class representative
10   and the passive class members—such as dissimilarity in injuries suffered—are relevant
11   only to class certification, not to standing.’” Id. Importantly, this analysis requires that a
12   named plaintiff first have Article III standing for the relevant claims. See In re Packaged
13   Seafood Prod., 242 F. Supp. 3d at 1096; see also DaimlerChrysler Corp. v. Cuno, 547 U.S.
14   332, 352 (2006) (Article III must be measured claim-by-claim); Los Gatos Mercantile, Inc
15   v. E.I. DuPont De Nemours & Co., No. 13-CV-01180-BLF, 2014 WL 4774611, at *4 (N.D.
16   Cal. Sept. 22, 2014) (“[A] claim cannot be asserted on behalf of a class unless at least one
17   named plaintiff has suffered the injury that gives rise to that claim.”). Thus, Melendres
18   does not stand for the proposition that this Court must delay its consideration of standing
19   until the class certification stage. See Goldstein v. Gen. Motors LLC, 445 F. Supp. 3d 1000,
20   1020–21 (S.D. Cal. 2020); Micron Tech. Inc., 400 F. Supp. 3d at 910 (“In Melendres’s
21   wake, multiple opinions issuing from district courts in the Ninth Circuit, at the pleading
22   stage of a putative class action, have dismissed sister state claims based on the named
23   plaintiff’s standing.”). Additionally, Melendres is factually distinct from the present case,
24
25
     10
              Plaintiffs also argue that the threshold question is “whether California law can be applied
26   nationwide” and charges that Defendants have failed to meet their threshold burden of conducting a
     choice-of-law analysis. (Doc. No. 22 at 12.) Plaintiffs are incorrect. The threshold question is whether
27   they have standing to assert claims under the laws of states where they do not reside. The potential
28   application of California’s laws to a nationwide class under a subsequent choice-of-law analysis is relevant
     to a different issue that was already addressed by this Order. See supra Section II.

                                                         35
                                                                                            3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 31 Filed 12/08/20 PageID.463 Page 36 of 36



 1   as it “did not confront a situation where named plaintiffs brought claims under the laws of
 2   multiple states where they did not reside and where they were not injured.” Micron Tech.
 3   Inc., 400 F. Supp. 3d at 909.
 4         The Court has an obligation to raise standing issues sua sponte, and Plaintiffs must
 5   show they have standing for each claim they raise. Plaintiffs are residents of California,
 6   and do not allege they engaged in the transactions at issue or were injured in any state other
 7   than California. (Doc. No. 1 ¶¶ 17, 19.) Plaintiffs do not have standing to bring claims
 8   under the laws of states where they have alleged no injury, residence, or other pertinent
 9   connection. See Pardini, 961 F. Supp. 2d at 1061; see also In re Packaged Seafood Prod.,
10   242 F. Supp. 3d at 1096–97. Therefore, the Court dismisses Plaintiffs’ claims under non-
11   California state laws for lack of standing.
12                                           Conclusion
13         For the reasons above, the Court DENIES Defendant Nelson’s 12(b)(2) motion to
14   dismiss for lack of personal jurisdiction. The Court GRANTS IN PART AND DENIES
15   IN PART Defendant TFL’s motion to dismiss, and GRANTS IN PART AND DENIES
16   IN PART Defendant Beyond Global’s motion to dismiss. The Court DENIES Defendant
17   Beyond Global’s 12(f) motion to strike Plaintiffs’ class action allegations. The Court
18   declines to dismiss Plaintiffs’ CLRA, FAL, and UCL claims. The Court dismisses
19   Plaintiffs’ civil conspiracy, aiding and abetting, RICO, and non-California state consumer
20   protection law claims. Dismissal is with leave to amend, except as otherwise stated above,
21   but only if the Amended Complaint cures the defects identified by the Court in this Order.
22   Plaintiffs may file an Amended Complaint consistent with the above analysis within thirty
23   (30) days of the date on which this Order is electronically docketed.
24         IT IS SO ORDERED.
25   DATED: December 8, 2020
26
                                                    MARILYN L. HUFF, District Judge
27                                                  UNITED STATES DISTRICT COURT
28

                                                   36
                                                                                 3:20-cv-01528-H-MSB
